DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 and 20 recites materials of the functional coating. In particular, the claims recite “copolymers or terpolymers of polypropylene EPDM” it is unclear if 
	For sake of further examination the claims will be examined is reciting EPDM as a separate material in the listed materials.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 13-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Di Pede (US 2008/0152867).
	Regarding claims 1 and 13, Di Pede discloses a roofing underlayment comprising a breathable substrate (44) made of nonwoven material, a skid-resistant coating (i.e., functional coating) constituted by extrusion-coated layers 41, 42, and 43, and a woven scrim located there between (not depicted) (0038 and Fig. 4). The woven scrim necessarily having a first surface defined by a length and a width and a second opposing surface separated from the first surface by a thickness. Di Pede further discloses lamination of the woven scrim between the breathable film and carrier sheet, lamination methods including ultrasonic bonding (0024 and 0038), thus teaching the 
	Please note, claims 1 and 13 include product by process language regarding the recitation of “ultrasonically bonded”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding claims 2 and 14, the structure in embodiment of Fig. 4 discloses the nonwoven sheet directly adjacent the woven scrim and the functional coating directly attached to the second surface (0038).
	Regarding claims 3 and 15, Di Pede teaches the woven scrim being formed of polypropylene (0042). Di Pede does not disclose the scrim comprising one or more UV 
	Regarding claims 6 and 18, Di Pede teaches the nonwoven sheet formed of polyethylene, polypropylene and polyethylene terephthalate (0035). Di Pede does not disclose the nonwoven sheet comprising one or more UV resistant, antimicrobial, anti-slip, anti-skid, or colorant additives however as these are optional they are not required by the claim.
	Regarding claims 8 and 20, Di Pede teaches the coating material (including the nonwoven extrusion coated layer and additional anti-skid pattern are formed of polypropylene and PVC plastomer (0031 and 0035).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7, 9-12, 17, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Di Pede.
	Regarding claims 5, 7, 9-11, 17, 19, and 21-23, Di Pede does not expressly teach an average basis weight of the woven scrim, nonwoven sheet, functional coating, or underlayment however Di Pede teaches it is known in the field that there exists an optimum balance between basis weight and cost (0023) and that a higher basis weight 
	Regarding claim 12, Di Pede teaches the polymer elements (included within the claimed functional coating) provides a skid-resistant pattern (0038). Di Pede does not expressly teach the nonwoven sheet having anti-slip properties however, Di Pede teaches that polypropylene having a high coefficient of friction provides anti-slip properties (0036), thus is would be obvious to a person of ordinary skill to have selected for the polypropylene of the nonwoven sheet to be a high coefficient of friction to provide the underlayment with anti-slip properties.



Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Di Pede as applied to claims 1 or 13 above and further in view of Granovsky et al. (US 2012/0196496).
	Regarding claims 4 and 16, Di Pede discloses a roofing underlayment as applied to claims 1 and 13 above. Although Di Pede discloses a woven scrim, Di Pede is not explicit as to the woven scrim comprising interwoven tape or fiber arranged in a warp and weft pattern.
	Granovsky, in the analogous field of roofing underlayments (0003), discloses a slip-resistant material comprising a woven material depicted as having a warp and weft pattern (0009, Figs. 1, 3 and 4) of tapes of fibers (0053).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have adopted the warp and weft pattern of tapes of fibers depicted in Granovsky for the woven scrim of Di Pede in order to provide improved slip resistance (0009).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781